Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to claims received on 5/7/2021.

Examiner's Amendment
Claims 39-48 are canceled. This application is in condition for allowance except for the presence of claims 39-48, directed to a group nonelected without traverse. Accordingly, claims 39-48 have been canceled.

Claim Interpretation
Claim 49, a method claim, is the broadest independent claim; furthermore, all claimed steps must be performed, because there are no contingent steps as defined in MPEP 2111.04 under “contingent limitations”. Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), sets precedent for an analysis of contingent claim limitations in the context of method claims. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed". In contrast, in the instant case, method claim 49 has been amended as: “providing the positioning-related report to the network node  upon the mobility criterion  being unconditional step required to take place, i.e., the criterion will be fulfilled at a given point in time.

Reasons for Allowance
Claims 49-51, 53-59, 61-65 are allowed; the following is an examiner’s statement of reasons for allowance: in the Final office action mailed on 3/9/2021, the Examiner presented a suggested amendment for the Applicants to overcome the rejections; the latest set of claims received is similar to the Examiner's suggested amendment.
3GPP TS 36.355 V14.0.0 (2016-12) Technical Specification, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); LTE Positioning Protocol (LPP) (Release 14), hereinafter TS36.355, addresses the claim requirement for sending sensor capabilities to a network node in response to receiving a request for sensor capabilities of the wireless device in section 5.1.1 "Capability Transfer procedure" Figure 5.1.1-1, described in page 18; TS36.355 also addresses the claim requirement of a request from the network node to provide a positioning related report upon a mobility criterion being fulfilled in Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21, even though TS36.355 is not clear on which criterion needs to be fulfilled; TS36.355 also addresses claimed requirements of determining whether a criterion has been fulfilled, and providing the positioning-related report to the network node upon the mobility criterion being fulfilled on page 39, where a "triggered Reporting" IE indicates that triggered location reporting is requested.

    PNG
    media_image1.png
    603
    989
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    653
    803
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    407
    843
    media_image3.png
    Greyscale

International publication number WO2014/146530, hereinafter WO2014/146530, teaches method steps which are very similar to TS36.355, such as a location server sending a positioning request to a mobile device, the positioning request containing trigger reporting criteria including a cell change event, a motion state change, or an environment change event; the mobile device having a sensor for monitoring the occurrence of such events, and triggering sending a location report when a criterion is fulfilled, which is similar to the claimed invention.
Lau et al (publication number 2014/0278084), hereinafter Lau, addresses the claim requirements of determining whether a criterion has been fulfilled, and then providing a 

    PNG
    media_image4.png
    710
    469
    media_image4.png
    Greyscale

TS36.355 addresses requesting capabilities, providing capabilities, determining whether a criterion has been met, providing a location report upon the criterion being met, likewise WO2014/146530; Lau addresses the claim requirements for providing a location report only when a criterion has been fulfilled; however, no combination of these references would teach or suggest or render obvious receiving a request for sensor capabilities; sending by a wireless device such capabilities in response; determining a mobility criterion by a network node based on the sensor capabilities; determining 
Regarding claim 57, claim 57 incorporates all limitations of method claim 49; therefore, the above reasons for allowance also apply to claim 57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image5.png
    776
    1416
    media_image5.png
    Greyscale

Step 1: Claims 49-51, 53-59, 61-65 include claims directed to a process or a machine, which are statutory categories (MPEP 2106). Therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process performed in the human mind, including evaluation, expressed by a comparison between measurements and a threshold, to determine whether the threshold has been met; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By configuring a smart phone to provide a positioning report, upon request from a base station, only when a mobility criterion is fulfilled, the invention provides a specific improvement over prior systems, resulting in an improved smart phone which can limit an amount of reported information so as to not cause excessive power consumption and load on the wireless network and its radio resources, as explained in par 15, 19 of the specification and diagrammed in Fig. 2 of the drawings.

    PNG
    media_image6.png
    695
    740
    media_image6.png
    Greyscale

eligible in step 2A.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
/RONALD EISNER/
Primary Examiner, Art Unit 2644